DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Amendment to claims filed 3-22-22 is acknowledged. Currently, claims 3-9, 11, 15 and 17-19 are pending. Claim 3 is currently amended. Claims 1-2, 10, 12-14 and 16 are cancelled.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3-11, 15, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Megally et al. (2011/0274900) in view of Blizard (WO0136521).
Regarding claim 3, Megally et al. discloses a method of forming a foam article (abstract) comprising:

Providing a multi-layer precursor sheet including multiple layers and a polymer foam layer (claim 1), wherein the polymer foam layer is sandwiched between two solid polymer layers (see para 13 and claim 1); and

Thermoforming the multi-layer precursor sheet to form a thermoformed article including multiple layers (claim 14),

Megally et al. does not teach wherein one of the layers of the thermoformed article is a polymer foam layer having a an average cell size of less than about 100 micron and having a density of reduction between 5% and 50%, and the thermoformed article has a density equal to or less than a density of the multi-layer precursor sheet. However, Blizard teaches a thermoformed polyolefin foam article has a density of less than or equal to density of precursor polyolefin foam sheet from which they are made (see abstract). Blizard teaches a density reduction of between 5 and 20% (claims 8-10). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Megally et al. with the teaching of Blizard since Blizard teaches that thick, low-density articles are superior to conventional thermoformed articles of higher densities, lower thicknesses and greater weights (page 2, line 15-27). Blizard further teaches microcellular foam having an average cell size of less than about 100 microns (see page 4, line 30-page 6, line 15 and claim 30).
 
Regarding claims 4-5, Megally et al. discloses the thermoformed article comprises one or more layers of microcellular polymer foam material (para 36).
Regarding claim 6, Megally et al. as modified by Blizard teaches the thickness of the article is greater than the thickness of the precursor multi-layer foam sheet (claim 2).

Regarding claims 7-9, Megally et al. as modified by Blizard teaches the thickness of the article is at least 5, 10 or 20% greater than the thickness of the precursor multi-layer foam sheet (claims 32-34).

Regarding claim 11, Blizard teaches the polymer foam layer of the multi-layer precursor sheet has an average cell size of less than about 50 micron (page 5 line 30-page 6, line 15).

Regarding claims 15 and 17, Megally et al. discloses the thermoformed article has a draw ratio of greater than 1.0 (see fig. 1-3)

Regarding claim 18, Megally et al. discloses the polymer foam layer has a density reduction of at least 5% compared to solid polymer (claim 1).

Regarding claim 19, Megally et al. discloses the polymer foam layer of the thermoformed article has a density reduction of at least 20% compared to solid polymer (claim 7).
Response to Arguments
Applicant's arguments filed 3-22-22 have been fully considered but they are not persuasive. Regarding claim 3, applicant argues that the prior art does not teach the limitation wherein the polymer foam layer is sandwiched between two solid polymer layers. However, Megally et al. discloses the multilayered sheet comprising a non-foamed thermoplastic polymer surface layer A, a foamed thermoplastic polymer layer B and an optional non-foamed thermoplastic polymer surface layer C (see para 13 and claim 1). Therefore, Megally et al. teaches the claimed limitation of a polymer foam layer sandwiched between two solid polymer layers. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUE H LIU whose telephone number is (571)270-5522. The examiner can normally be reached 1PM - 10PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 5702721176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/X.H.L/Examiner, Art Unit 1742 

/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742